Title: From Benjamin Franklin to Dumas, 12 March 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy March 12th. 1779.
I lately received yours of Oct. 18. recommending Mr Huet Du Plessis, He left it at my House when I was not at home; and having been these three Weeks past much confined by the Gout, I have not been able to look for him.— I have also received yours of Feb. 23. 26 & March 1. The Informations they contain are very Satisfactory. Mr Deane is not arrived as had been told you, but is expected to be in Europe about the Beginning of May. The Difference you mention between him and Mr Lee is an unpleasant one; but will I hope not be attended with very ill Consequences. I shall be glad to see the Plan of the Treaty as soon as you have copied it fair. I wish also that you may be permitted to point out to me the false Friends you mention that I may be upon my Guard against them. I thank you for the Copy of the little printed Pamphlet.
Your Friend brings to my hand a little Memoir of your Services. I am not insensible of them, and shall keep the Memoir under my Eye. The immence Expence necessarily incurred in this War, and the Difficulty of raising Money render this an unfavourable Time to propose Additions to Salaries; especially for Services in a Country, from whence I believe they begin in America not to expect the Advantage of much Friendship. The Times may change, our Affairs become more prosperous, and our Means greater. You will then not be forgotten. But it is not good to place much Dependance on future Contingencies. It seems to me that you lay out too much in News Papers, &c which I am sorry for as it lessens your support: but I consent that you draw for an additional 25 Louis on Account of such Expences, and I wish you to limit them accordingly.
Your Friend having reduced his Proposals, ’till they came within the Limits of my Instructions, I agreed to take of him the Sum of 1,500,000 Florins and give for it the Promises of the States when he should produce a Subscription amounting to that Sum: But I own I do not rely much upon it.
I am ever, Dear Sir, Your affectionate Friend & humble Servant.
B Franklin
M. Dumas.
